Name: Commission Regulation (EEC) No 3112/86 of 10 October 1986 amending the Annexes to Council Regulation (EEC) No 3785/85 and (EEC) No 182/86 and of Regulation (EEC) No 1623/86 concerning imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  cooperation policy
 Date Published: nan

 No L 290/30 Official Journal of the European Communities 14. 10. 86 COMMISSION REGULATION (EEC) No 3112/86 of 10 October 1986 amending the Annexes to Council Regulation (EEC) No 3785/85 and (EEC) No 182/86 and of Regulation (EEC) No 1623/86 concerning imports of certain textile products originating in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3785/85 (2), Having regard to Council Regulation (EEC) No 3785/85 of 20 December 1985 amending Regulation (EEC) No 3589/82 on common rules for imports of certain textile products originating in third countries, and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 1 82/86 of 14 January 1986 making the importation into Spain and Portugal of textile products originating in certain third countries subject to quantitative limits (3), and in parti ­ cular Article 3 thereof, Whereas, pursuant to Articles 183 and 370 of the Act of Accession of Spain and Portugal, the Community negoti ­ ated additional protocoles adapting some of the bilateral agreements referred to in the said Act ; Whereas the Annexes to Regulations (EEC) No 3785/85 and (EEC) No 182/86 should therefore be amended ; Whereas Commission Regulation (EEC) No 1 623/86 (4) lays down for 1986 the quantitative limits applicable to Brazil , Mexico and Pakistan ; whereas the quantities thus laid down should be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3785/85 is hereby amended as follows : (a) the following countries shall be added to Annex I : Brazil, Mexico, Pakistan ; (b) the Annex to this Regulation shall be inserted in Annex II . Article 2 Regulation (EEC) No 182/86 is hereby amended as follows : (a) the following countries shall be deleted from Annex II : Brazil , Mexico, Pakistan ; (b) the quantitative limits for Brazil , Mexico and Pakistan shall be deleted from Annex III . Article 3 Annex A of Regulation (EEC) No 1623/86 is amended in accordance With the Annex to this Regulation . Article 4 This Regulation shall enter into force on the second day followings its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 106 . (2) OJ No L 366, 31 . 12. 1985, p. 1 . (3) OJ No L 26, 31 . 1 . 1986, p. 1 . (4) OJ No L 147, 31 . 5 . 1986, p. 1 . 56.07-01 , 04, 05, 07, 08, 10, 12, 15, 19, 20, 22, 25, 29, 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 14. 10 . 86 Official Journal of the European Communities No L 290/31 ANNEX QUANTITATIVE LIMITS FOR 1986 GROUP I A Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 1 55.05 Cotton yarn, not put up for retail sale Brazil tonnes 400 3 500 31 627 55.05-13, 19, 21 , 25, 27, 29, 33, 35, 37, 41 , 45, 46, 48, 51 , 53, 55, 57, 61 , 65, 67, 69, 72, 78, 81 , 83 , 85, 87 Mexico tonnes E P EEC E P EEC E P EEC 88 18 5 391 88 23 7 470 Pakistan tonnes 55.092 Brazil tonnesOther woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics ; E P EEC E P EEC 100 50 17 298 89 18 20 847 Pakistan tonnes 55.09-03, 04, 05, 06, 07, 08, 09, 10, 11 , 12, 13, 14, 15, 16, 17, 19 , 21 , 29, 32, 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53 , 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68 , 69 , 70, 71 , 73, 75, 76, 77, 78, 79 , 80, 81 , 82, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98 , 99 2 a) Brazil tonnesa) Of which other than unbleached or bleached 55.09-06, 07, 08 , 09, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 70, 71 , 73 , 83, 84, 85 , 87, 88, 89, 90, 91 , 92, 93, 98, 99 E P EEC E P EEC 30 15 3 163 11 2 2 466 Pakistan tonnes Brazil3 56.07 A tonnesE P EEC 30 25 1 488 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : No L 290/32 Official Journal of the European Communities 14. 10. 86 GROUP I B Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 4 60.04 B I II a) b) c) IV b) 1 aa) , dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23 , 24, 26, 41 , 50, 58, 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments Pakistan E P EEC 1 000 pieces 70 14 9 322 5 60.05 A I II b) 4 bb) 11 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Pakistan E P EEC 1 000 pieces 52 10 2 529 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres Brazil E P EEC 1 000 pieces 65 40 2 189 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres Pakistan E ' P EEC 1 000 pieces 70 14 3 164 14. 10 . 86 Official Journal of the European Communities No L 290/33 GROUP II A Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 9 55.08 62.02 B III a) 1 55.08-10, 30, 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Brazil Pakistan E P EEC E P EEC tonnes tonnes 35 25 4 627 24 5 2 344 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furni ­ shing articles : B. Other : Bed linen, woven Brazil E P EEC tonnes 50 25 2 894 39 62.02 B II , a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59, 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furni ­ shing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric Brazil E P EEC tonnes 20 25 2 057 GROUP II B Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48, 56, 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Brazil E P EEC 1 000 pieces 300 50 5 488 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Brazil E P EEC 1 000 pieces 80 40 1 887 No L 290/34 Official Journal of the European Communities 14. 10 . 86 Cate ­ gory CCT heading No NIMEXE code (1986) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1986 31 61.09 D 61.09-50 Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres, woven, knitted or crocheted Brazil E P EEC 1 000 pieces 123 40 2 649 GROUP III A Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 46 ex 53.05 53.05-10, 22, 29, 31 , 38, 39 Sheep's or lamb's wool or other animal hair (fine or coarse), carded or combed : Carded or combed sheep's or lamb's wool or other fine animal hair Brazil E P EEC tonnes 138 35 11 829